Citation Nr: 1643463	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-05 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for service-connected pseudofolliculitis barbae (PFB) scarring.

(The issues of entitlement to service connection for a right shoulder disability and a left eye cataract, and entitlement to a compensable rating for left hilar calcification lung scars, status post tuberculosis are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1986.  He also had a period of active duty for training (ACDUTRA) from March 1977 to August 1977.  He received the Army Commendation Medal. 

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and May 2015 from the RO in Anchorage, Alaska.  

In the October 2009 decision, the RO denied the Veteran's petition to reopen a claim of service connection for PTSD as new and material evidence had not been submitted.  The RO in Anchorage, Alaska, currently has jurisdiction over the Veteran's claim.  In the May 2015 decision, the RO granted service connection for PFB scarring, and assigned a 10 percent initial rating effective June 3, 2014.

The Veteran testified before the undersigned at a June 2010 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In September 2011, the Board granted the petition to reopen the claim of service connection for PTSD and remanded the underlying claim of service connection for an acquired psychiatric disorder for further development.  The Board again remanded this matter for further development in March 2013 and March 2015.  For the reasons explained below, the Board finds that there has been substantial compliance with its prior Remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A psychiatric disability, including PTSD, did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.

2.  The Veteran's PFB is manifested by abnormal skin texture of the face and no more than one characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for PFB are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes (DC) 7800 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify with regard to the claim of service connection for psychiatric disability was satisfied by a letter dated on July 6, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's increased rating claim for pseudofolliculitis barbae arises from his disagreement with the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 384.  The claims file contains the Veteran's STRs; his post-service reports of private and VA treatments; as well as VA examinations in April 2007, August 2012, February 2014, November 2014, and April 2015.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran appeared at a June 2010 Board hearing, and made arguments why service connection was warranted for psychiatric disability.  In February 2015, the Board remanded the claims to obtain and associate outstanding VA treatment records.  In May 2015, pursuant to the Board's remand instructions, the agency of original jurisdiction (AOJ) obtained VA treatment records from VA Medical Center (VAMC) Anchorage from January 2004 to April 2015.  In November 2015, the AOJ issued a supplemental statement of the case, continuing to deny the PTSD claim. 

The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2015).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

If a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (2014).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

Nevertheless, under 38 C.F.R. § 3.304(f)(3), fear of hostile military or terrorist activity means 

that a veteran experienced, witnesses, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In adjudicating a claim of service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304.

STRs are silent as to any treatment, complaint, or diagnosis for PSTD.  Records in November 1985 show that the Veteran was referred for a mental status evaluation due to stress related to his work environment and after work activities.  The report reflects that the Veteran exhibited paranoia that everyone was "out to get him or destroy his character" and that he was oversensitive and had developed some paranoia features.  The Veteran's STRs show that he was referred by his unit to the Community Mental Health Activity (CMHA) in November 1985, and it was noted in December 1985 that rehabilitation efforts were unsuccessful.  There is no other reference in the Veteran's STRs to any psychiatric problem, and attempts to obtain treatment records from the CMHA were unsuccessful.

Service personnel records reflect that the Veteran was charged with wrongful possession of cocaine with the intent to distribute and adultery that took place in September 1983.  A nonjudicial (Article 15 UCMJ) action was taken and the Veteran was suspended from driving privileges for 6 months and was reduced in grade from E4 to E2.  In another incident, the Veteran was charged with assault in the third degree that took place in November 1985.  The Veteran was offered an Article 15, which he turned down and requested a summary court martial.  A special court martial was scheduled and one day prior to the court date, it was learned that a major defense witness was unavailable.  The charges were dropped and the Veteran was given a letter of reprimand instead.  

VA treatment records in January 2002 reflect complaints of depression, and a diagnosis of PTSD in March 2003 by a VA psychiatric social worker.  The Veteran reported that in 1983 he had been falsely arrested while in service for having drugs in his quarters by two men who pulled weapons and took him to the stockade.  During that time, the Veteran stated that he was subjected to humiliation and physical and verbal abuse to the point that he feared for his life.  He was released after seven days and told that his arrest was a mistake.  The Veteran related that after his release he began having violent dreams and would wake up terrified and disoriented with his heart racing.  He reported being sent to mental health for counseling, which did not help.  After service, the Veteran could not hold a job because of his PTSD symptoms. 

VA treatment records in February 2004 revealed that a VA health care provider suspected that the Veteran's underlying motive for his complaints was to obtain a rating for service connection for PTSD.  In April 2007, the Veteran was diagnosed with depression with anxiety, which he asserted began during service because of his 1983 arrest and subsequent detention in the stockade.  

An April 2007 VA examination report reflects the examiner's review of the claims file, including the arrest reports dated in 1983 and 1986, and his interview with the Veteran for approximately 90 minutes.  The examiner discussed the Veteran's arrest for drugs in 1983 and his arrest for assault in 1986.  The Veteran said that the prior notation in January 2002 that he had been incarcerated for 11 years was a misunderstanding because he meant that he had been "in the prison of Jesus" since his religious conversion.  The examiner discussed the psychiatric history that the Veteran presented and concluded that it was not credible.  He concluded that the Veteran had a personality disorder with antisocial and narcissistic features, and he did not diagnose the Veteran with PTSD because his identified stressor, being arrested for possession of drugs in 1983, was not life-threatening.  According to the report, the Veteran experienced that event as an intolerable "narcissistic injury," which was quite different and distinguishable from PTSD.  The examiner diagnosed the Veteran with a mood disorder due to type 2 diabetes mellitus, and personality disorder with antisocial and narcissistic features.

VA treatment records in May 2007 reflects a diagnosis of "major depression vs. bipolar affective disorder, to rule out PTSD."  The clinician noted the Veteran's long history of depressive episodes and discussed with the Veteran aspects of bipolar disorder.  In June 2007, the same clinician diagnosed the Veteran with dysthymia PTSD, noting that the Veteran continued to be depressed and traumatized by his 1983 arrest and seven-day detention during service.

Private treatment records in March 2009 reflects that the Veteran met the criteria for PTSD and had begun to receive treatment in January 2009.

In August 2012, the May 2007 VA examiner provided an addendum opinion, diagnosing the Veteran with dysthymia as the primary disorder.  The VA examiner stated that he reviewed his April 2007 interview notes, as well as the Veteran's arrest reports from 1983 and 1986, and treatment reports written by R.D. and G.M.  The examiner noted that the Veteran currently exhibited symptoms of depressed mood, suspiciousness, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  He noted that the Veteran's in-service stressor of being arrested for drug charges and being surrounded at gunpoint did not meet the PTSD stressor criterion.  He specifically found that the stressor was not related to the Veteran's fear of hostile military or terrorist activity because it was the result of an allegation of drug possession.

In May 2013, the Veteran submitted a statement from F.P., who had known the Veteran for 30 years.  He stated that in September 1983 the Veteran was arrested and detained at Fort Richardson for a number of days before being released and all charges dropped.  He explained that when he spoke to the Veteran, he related the bad treatment he received from the military police and his commander.

A February 2014 medical opinion by a VA medical officer reflects that it was less likely than not that the Veteran's acquired psychiatric disorder, to include PTSD, was caused by or aggravated by his time in the military.  The VA examiner noted that the Veteran had "demonstrated bad and inappropriate behavior consistent with misconduct on two separate occasions," specifically the drug allegations in 1983 and the assault allegation in 1986.  As such, the Veteran's behavior pattern was as least as likely as not consistent with "mere congenital or developmental defects."  He noted the August 2012 VA examiner's findings that the Veteran had some "long term conflict around self-esteem," that he did not follow "societal norms and rules," and that he had "shown disregard for the safety and rights of other people."  He remarked that the Veteran had been diagnosed with a personality disorder with antisocial and narcissistic features, and that the August 2012 initial VA examination for PTSD was silent for a diagnosis of PTSD, and instead concluded that the Veteran experienced dysthymia, which the February 2014 VA examiner explained was a milder form of depression.  The VA examiner noted that dysthymia was not observed on active duty.  He was also "in total agreement with [the August 2012 VA examiner] that "[the Veteran had] a personality disorder with anti-social and narcissistic features" as a primary diagnosis.  As such, the Veteran's behavior was at least as likely as not "mere congenital or developmental defects," and it was less likely than not the Veteran's psychiatric disorder was incurred, caused by, or aggravated beyond its normal and natural aging process by his time in military service.

After review of the evidence as a whole, the Board finds the evidence to preponderate against the claim of service connection for PTSD.  As an initial matter, the Board finds that treatment records reflect a diagnosis of PTSD in June 2007 and March 2009.  However, the medical opinions in April 2007, August 2012 and February 2014 are more probative than the 2007 and 2009 treatment records.  The VA medical opinions include a thorough review of the record and take into account the Veteran's credibility, which is a major factor in determining the effect of the claimed stressor(s) on the Veteran's psychiatric status.  The Veteran has claimed that his arrest in 1983 was completely false.  While the charge of cocaine possession with intent to distribute was dropped when it was determined that unbeknownst to the Veteran, the substance was not cocaine, a nonjudicial (Article 15 UCMJ) action was taken and the Veteran was suspended from driving privileges for 6 months and was reduced in grade from E4 to E2.  The 2007/2012 VA examiner determined that the Veteran's claimed stressor was not sufficient to result in PTSD.  

The Veteran contends that he was arrested in September 1983, detained for a couple of hours, and released; and that his commanding officer ordered him back to the stockade for a period of seven days before he was released with an apology.  A statement from F.P. corroborates the allegation, and relates the poor treatment the Veteran received while incarcerated.  Military personnel records do not support the claim that the Veteran was wrongfully charged and that all charges were dismissed.  The February 2014 VA medical opinion cited to the 1983 and later incident as behavior consistent with his diagnosed personality disorder and not incidents that resulted in PTSD or other chronic psychiatric disability.  The Board does not find the Veteran credible in describing the details of the 1983 and 1985 incidents as they vary significantly from the contemporaneous record of the events.  

The August 2012 VA examiner opined that the alleged in-service stressor was not sufficient to support a diagnosis of PTSD.  As such, under 38 C.F.R. § 3.304(f)(3), since the VA psychologist confirmed that the claimed stressor was not adequate to support a diagnosis of PTSD, and the Veteran does not claim, and military records do not show, that he was in combat or that his stressor was related to fear of hostile military or terrorist activity, there is no basis for establishing service connection for PTSD.

The Veteran was also diagnosed with depression and anxiety, which he contends began after his arrest in September 1983.  The evidence shows that in November and December 1985, the Veteran was sent to the CMHA, which he contends was due to the trauma caused by his incarceration in the stockade.  This was soon after the incident in which he was charged with third degree assault.  Pertinent documents show that the Veteran was released in December 1985 because rehabilitation efforts were unsuccessful.  The Board notes that all attempts to obtain treatment records from the CMHA were unsuccessful.  There is no notation of any acquired psychiatric disorder during service, including during this consultation.  The overall evidence does not support a finding of in-service incurrence or aggravation of psychiatric disability, and service connection is not warranted.

In addition, the May 2007 VA examiner diagnosed the Veteran with mood disorder due to type 2 diabetes mellitus, and personality disorder with antisocial and narcissistic features, and the February 2014 VA examiner agreed with the diagnosis.  Specifically, the February 2014 VA examiner noted that the Veteran had "demonstrated bad and inappropriate behavior consistent with misconduct on two separate occasions," and that his behavior pattern was at least as likely as not 

consistent with "mere congenital or developmental defects."  The Board notes that under 38 C.F.R. § 4.09, "mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes."  As such, service connection for a personality disorder is not warranted. 

Finally, there is no evidence that a psychosis developed within one year of the Veteran's separation from service.  Thus, service connection is not warranted under 38 C.F.R. § 3.307.

Due consideration has been given to the Veteran's statements and the written assertions by and on behalf of the Veteran.  Although the Veteran can provide competent evidence as to his observations, he cannot provide competent evidence to establish the etiology of any current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, the Board notes that the April 2007, October 2012, and February 2014 VA examiners reviewed the Veteran's contentions and thoroughly explained that the Veteran's psychiatric disorder was not due to, incurred in, or aggravated by the Veteran's military service.  

The Board has considered the doctrine of reasonable doubt in reaching the above decision; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Initial Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO granted service connection for PFB in May 2015 and assigned a 10 percent rating under DC 7800.  Under this provision, a 10 percent rating is warranted for head scars with one characteristic of disfigurement.  38 C.F.R. § 4.118.

A 30 percent rating is warranted for head scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  Id. 

A 50 percent rating is warranted for head scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for head scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  Id.

Note 1 indicates that the eight characteristics of disfigurement, for purposes of evaluation under DC 7800, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1).

A November 2014 VA skin examination report reflects a diagnosis of PFB that caused scarring or disfigurement of the head, face, or neck.  The VA examiner noted that the Veteran did not have any skin neoplasms; systemic manifestations due to any skin disease; or any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiform, or toxic epidermal necrolysis.  The examiner observed that the Veteran's skin disability covered less than five percent of his total body area.  He stated that the Veteran's skin disability did not impact his ability to work.

A November 2014 VA scar examination report reflects that the Veteran had one or more scars or disfigurement of the head, face, or neck.  The VA examiner observed multiple scarring too numerous to count on the bearded area of the Veteran's face, and stated that there was abnormal texture of the skin due to multiple bumps on the bearded area of the skin.  He remarked that the approximate total area of the head, face, and neck with abnormal texture was 240 square cm.  He also noted that there was no depression, adherence to underlying tissue, or missing underlying soft tissue; and that the scars were not painful, unstable with frequent loss of covering of skin over the scar, painful and unstable, or due to burns.  He stated that the Veteran's scars or disfigurement of the head, face, or neck did not impact his ability to work.

An April 2015 skin disease Disability Benefits Questionnaire (DBQ) reflects a diagnosis of PFB, for which the Veteran was taking oral medication for six weeks or more, but not constantly.  The examiner noted that the Veteran did not have any skin neoplasms; systemic manifestations due to any skin disease; or any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiform, or toxic epidermal necrolysis.  The examiner observed that the Veteran's skin disability covered less than five percent of his total body area and exposed area.  He stated that the Veteran's skin disability did not impact his ability to work.

Upon review of the evidence, the Board finds that a disability rating in excess of 10 percent for PFB scarring is not warranted.  

The evidence shows that the Veteran's PFB is manifested by multiple scarring too numerous to count on the bearded area of Veteran's face with an approximate total area of 240 squared cm of abnormal texture of the skin due to multiple bumps on the bearded area of the skin.  However, there is no evidence that the Veteran has a scar 5 or more inches in length, a scar at least one-quarter inch wide at widest part, surface contour of a scar that is elevated or depressed on palpation, a scar adherent to underlying tissue, a skin hypo-or hyper-pigmented in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  As such, under DC 7800, the Veteran only exhibits one of the eight characteristic of disfigurement, and a rating in excess of 10 percent is not warranted.

The Board has also considered whether the Veteran warrants a higher rating under a different diagnostic code.  Note 2 under DC 7800 states to rate tissue loss of the auricle under DC 6207 and anatomical loss of the eye under DC 6061.  However, the evidence does not show tissue loss or anatomical loss of the eye, and ratings under these criteria are not applicable.  Note 4 instructs to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury under the appropriate DCs.  However, the evidence does not show that the Veteran has painful or unstable scars, nor that he has any residuals of associated muscle or nerve injury.  As such, an evaluation for any other disabling effects other than disfigurement of the head, face, and neck for Veteran's PFB is not warranted.

The Veteran contends that his PFB warrants an initial rating in excess of 10 percent.  While he is certainly competent to report scar pain or other observable symptoms, his report must be weighed against the objective evidence and its credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  In the present case, objective examinations of the Veteran's skins condition and scars during the November 2014 and April 2015 examinations revealed that the Veteran only exhibited one characteristic of disfigurement, and that he did not experience any other effects from his PFB scars.  

As such, the Board finds that an initial rating in excess of 10 percent for PFB scarring is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 49.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claims for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the symptomatology and impairment caused by the Veteran's PFB is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's PFB has been manifested by scarring of the head, face, or neck.  Here, the rating criteria clearly contemplate the Veteran's disability picture and includes symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  The criteria thus contemplate the symptoms, and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran's only other service-connected disability is lung scarring that is noncompensably rated and not shown to be symptomatic.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The PFB manifestations are not sufficient to preclude him from working.  The physical examinations have not revealed any significant impact on the Veteran's ability to work due to PFB.  A clear preponderance of the evidence is against a finding that service-connected back disability warranted a TDIU at any time during the appeal period.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected PFB scarring is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


